


CONSOLIDATED-TOMOKA LAND CO.
2010 EQUITY INCENTIVE PLAN


1.  
Purpose.  The purposes of the Consolidated-Tomoka Land Co. 2010 Equity Incentive
Plan (the “Plan”) are to (i) align Employees’ and Nonemployee Directors'
long-term financial interests with those of the Company’s shareholders;
(ii) attract and retain Employees and Nonemployee Directors by providing
compensation opportunities that are competitive with other companies; and
(iii) provide incentives to those Employees and Nonemployee Directors who
contribute significantly to the long-term performance and growth of the Company
and its Subsidiaries.



2.  
Definitions. As used in this Plan, the following terms shall be defined as set
forth below:



(a) “Award” means any Option, Stock Appreciation Right, Restricted Shares,
Restricted Share Units, Performance Shares, Performance Units, or Stock Payments
granted under the Plan.


(b) “Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Grantee.


(c) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Stock Appreciation Right.


(d) “Board” means the Board of Directors of the Company.


(e) "Change in Control" means any of the following events:


(1) any person (as such term is used in Section 13(d) of the Securities Exchange
Act of 1934, (the “Exchange Act”)) or group (as such term is defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than a subsidiary of the
Company or any employee benefit plan (or any related trust) of the Company or a
subsidiary, becomes the beneficial owner of 50% or more of the Company’s
outstanding voting shares and other outstanding voting securities that are
entitled to vote generally in the election of directors ("Voting Securities");
or


(2) approval by the shareholders of the Company and consummation of either of
the following:


a.  
a merger, reorganization, consolidation or similar transaction (any of the
foregoing, a “Merger”) as a result of which the persons who were the respective
beneficial owners of the outstanding Common Stock and/or the Voting Securities
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 50% of, respectively, the
outstanding voting shares and the combined voting power of the voting securities
resulting from such merger in substantially the same proportions as immediately
before such Merger; or



b.  
a plan of liquidation of the Company or a plan or agreement for the sale or
other disposition of all or substantially all of the assets of the Company.



(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(g) “Committee” means the committee of the Board described in Section 4 of the
Plan.


(h) “Company” means Consolidated-Tomoka Land Co., a Florida corporation, or any
successor corporation.


(i) “Employee” means any person, including an officer, employed on an hourly or
salaried basis by the Company or a Subsidiary.


(j) “Fair Market Value” on a given date means:


(1) if the Stock is listed on a national securities exchange in the United
States, the closing sale price reported as having occurred on the primary
exchange with which the Stock is listed and traded on such date, or, if there is
no such sale on that date, then on the last preceding date on which such a sale
was reported;


(2) if the Stock is not listed on any national securities exchange but is quoted
in the National Market System of the National Association of Securities Dealers
Automated Quotation System the trade price of the last sale reported on such
date, or, if there is no such sale on that date, then on the last preceding date
on which a sale was reported; or


(3) if the Stock is not listed on a national securities exchange nor quoted in
the National Market System of the National Association of Securities Dealers
Automated Quotation System on a last sale basis, the amount determined by the
Committee to be the fair market value based upon a good faith attempt to value
the Stock accurately.


(k) “Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.


(l) "Grantee" means an Employee or Nonemployee Director who has been selected by
the Committee to receive an Award and to whom an Award has been granted.


(m) “Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Code Section 422 or any successor provision.


(n) “Nonemployee Director” means a member of the Board who is not an Employee.


(o) “Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.


(p) “Option” means any option to purchase Shares granted under Section 5 of the
Plan.


(q) “Option Price” means the purchase price payable upon the exercise of an
Option.


(r) “Performance Objectives” means the performance objectives established
pursuant to this Plan for Grantees who have received Awards. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Grantee or the Subsidiary,
division, department or function within the Company or Subsidiary in which the
Grantee is employed. Performance Objectives may be measured on an absolute or
relative basis. Relative performance may be measured by a group of peer
companies or by a financial market index. Any Performance Objectives applicable
to a Qualified Performance-Based Award shall be limited to specified levels of
or increases in the Company’s or Subsidiary’s:
 
 
(1) return on invested capital;
(2) free cash flow;
(3) economic value added (net operating profit after tax less cost of capital);
(4) total shareholder return;
(5) operating ratio;
(6) cost reduction (or limits on cost increases);
(7) debt to capitalization;
(8) debt to equity;
(9) earnings;
(10) earnings before interest and taxes;
(11) earnings before interest, taxes, depreciation and amortization;
(12) earnings per share (including or excluding nonrecurring items);
(13) earnings per share before extraordinary items;
(14) income from operations (including or excluding nonrecurring items);
(15) income from operations compared to capital spending;
(16) net income (including or excluding nonrecurring items, extraordinary items
and/or the accumulative effect of accounting changes);
(17) net sales;
(18) price per share of common stock;
(19) return on assets;
(20) return on capital employed;
(21) return on equity;
(22) return on investment;
(23) return on sales; and
(24) sales volume.


(s) “Performance Period” means a period of time established under Section 9 of
the Plan within which the Performance Objectives relating to a Performance
Share, Performance Unit, Restricted Shares or Restricted Share Units are to be
achieved.


(t) “Performance Share” means a bookkeeping entry that records the equivalent of
one Share awarded pursuant to Section 8 of the Plan.


(u) “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 8 of the Plan.


(v) “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Code Section 162(m). The Committee shall designate any
Qualified Performance-Based Award as such at the time of grant.  If the
Committee designates an Award as a Qualified Performance-Based Award, then the
lapsing of restrictions thereon and the distribution of Shares pursuant thereto,
as applicable, shall be subject to satisfaction of one, or more than one,
Performance Objectives. The Committee shall determine the performance targets
that will be applied with respect to each Qualified Performance-Based Award at
the time of grant, but in no event later than 90 days after the commencement of
the period of service to which the performance target(s)
relate.  Notwithstanding any contrary provision of the Plan, the Committee may
not increase the number of Shares granted pursuant to any Qualified
Performance-Based Award, nor may it waive the achievement of any performance
target established pursuant to this Section 2(u).  Prior to the payment of any
Qualified Performance-Based Award, the Committee shall certify in writing that
the performance target(s) applicable to such Award was met.  The Committee shall
have the power to impose such other restrictions on Qualified Performance-Based
Awards as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements for “performance-based compensation” within the meaning
of Code Section 162(m), the regulations promulgated thereunder, and any
successors thereto.


(w) “Restricted Shares” mean Shares granted under Section 7 of the Plan.


(x) "Restricted Share Unit" means an Award granted under Section 7 of the Plan
and denominated in units representing rights to receive Shares.


(y) “Shares” means shares of the Common Stock of the Company, par value $1.00
per share, or any security into which Shares may be converted by reason of any
transaction or event of the type referred to in Section 11 of the Plan.


(z) “Spread” means, in the case of a Stock Appreciation Right, the amount by
which the Fair Market Value on the date when any such right is exercised exceeds
the Base Price specified in such right.


(aa) “Stock Appreciation Right” means a right granted under Section 6 of the
Plan.


(bb) "Stock Payment" means Shares granted under Section 9 of the Plan.


(cc) “Subsidiary” means a corporation or other entity in which the Corporation
has a direct or indirect ownership or other equity interest, provided that for
purposes of determining whether any person may be a Grantee for purposes of any
grant of Incentive Stock Options, “Subsidiary” means any corporation (within the
meaning of the Code) in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.
 
 
 
 
 


3.  
Shares Available Under the Plan.



(a) Reserved Shares. Subject to adjustment as provided in Section 11 of the
Plan, the maximum number of Shares that may be issued or transferred with
respect to Awards shall not in the aggregate exceed 210,000 Shares.  Such Shares
may be Shares of original issuance, Shares held in Treasury, or Shares that have
been reacquired by the Company.  Awards that, at any time, are forfeited, expire
or are canceled or settled without issuance of shares shall not count towards
the maximum number of shares that may be issued under the Plan as set forth in
this Section 3(a) and shall be available for future Awards. Notwithstanding the
foregoing, any and all Shares that are (i) tendered in payment of an Option
exercise price (whether by attestation or by other means); (ii) withheld by the
Company to satisfy any tax withholding obligation; or (iii) covered by an SAR
(without regard to the number of Shares that are actually issued to the Grantee
upon exercise) shall be considered issued pursuant to the Plan and shall not be
added to the maximum number of shares that may be issued under the Plan as set
forth in this Section 3(a).


(b) Reduction Ratio. For purposes of Section 3(a) of the Plan, each Share issued
or transferred pursuant to an Award other than an Option or Stock Appreciation
Right shall reduce the number of Shares available for issuance under the Plan by
1.41 Shares.


(c) ISO Maximum. In no event shall the number of Shares issued upon the exercise
of Incentive Stock Options exceed 210,000 Shares, subject to adjustment as
provided in Section 11 of the Plan.


(d) Maximum Calendar Year Award. No Grantee may receive Awards representing more
than 50,000 Shares in any one calendar year, subject to adjustment as provided
in Section 11 of the Plan.






4.  
Plan Administration.  This Plan shall be administered by a Committee appointed
by the Board from among its members, provided that if the Board does not appoint
a Committee, the term “Committee” means the Board, except in those instances
where the text clearly indicates otherwise.  Subject to the provisions of the
Plan, the Committee shall have the authority, in its sole and absolute
discretion:



(a) to determine the Fair Market Value of the Common Stock;
(b) to select the Employees and Nonemployee Directors to whom Awards will be
 granted under the Plan;
(c) to determine whether, when, to what extent and in what types and amounts
Awards are granted under the Plan;
(d) to determine the number of Shares to be covered by each Award granted under
the Plan;
(e) to determine the forms of Award Agreements, which need not be the same for
each grant or for each Grantee, and which may be delivered electronically, for
use under the Plan;
(f) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under the Plan.
(g) to construe and interpret the terms of the Plan and Awards;
(h) to prescribe, amend and rescind rules and regulations relating to the Plan;
(i) to modify or amend each Award, provided that no modification or amendment of
an Award shall impair the rights of the Grantee, unless mutually agreed
otherwise between the Grantee and the Company, which agreement must be in
writing and signed by the Grantee and the Company.
(j) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously authorized by the Committee;
(k) to provide any notice or other communication required or permitted by the
Plan in either written or electronic form; and
(l) to make all other determinations deemed necessary or advisable for
administering the Plan.


The interpretation and construction by the Committee of any provision of this
Plan or of any Award Agreement and any determination by the Committee pursuant
to any provision of this Plan or any such agreement, notification or document,
shall be final and conclusive. No member of the Committee shall be liable to any
person for any such action taken or determination made in good faith.


5.  
Options. The Committee may from time to time authorize grants to Grantees of
Options to purchase Shares upon such terms and conditions as the Committee may
determine in accordance with the following provisions:



(a) Number of Shares. Each grant shall specify the number of Shares to which it
pertains.


(b) Option Price. Each grant shall specify an Option Price per Share, which
shall be equal to or greater than the Fair Market Value per Share on the Grant
Date.


(c) Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Grantee at the time of exercise and for at
least six (6) months prior to the time of exercise and which have a value at the
time of exercise that is equal to the Option Price, (iii) any other legal
consideration that the Committee may deem appropriate on such basis as the
Committee may determine in accordance with this Plan, or (iv) any combination of
the foregoing.


(d) Cashless Exercise. To the extent permitted by applicable law, any grant may
provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker on the date of exercise of some or all of the Shares to
which the exercise relates.


(e) Vesting. Each Option grant may specify a period of continuous employment of
the Grantee by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Options or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of a change in control of the
Company or other similar transaction or event.


(f) ISO Dollar Limitation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Nonemployee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares as of the Grant Date with respect to which Options designated as
Incentive Stock Options are exercisable for the first time by a Grantee during
any calendar year (under all plans of the Company) exceeds $100,000, such
Options shall be treated as Nonqualified Stock Options.
 
 
 
 
 


(g) Exercise Period. No Option granted under this Plan may be exercised more
than ten years from the Grant Date.


(h) Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.


6.  
Stock Appreciation Rights. The Committee may from time to time authorize grants
to Grantees of Stock Appreciation Rights. A Stock Appreciation Right is the
right of the Grantee to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:



(a) Payment in Shares. Each grant shall specify that the amount payable upon the
exercise of a Stock Appreciation Right shall be paid by the Company in Shares.


(b) Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable.


(c) Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall describe the subject Stock Appreciation Rights, specify the Base Price
(which shall be equal to or greater than the Fair Market Value on the Grant
Date), state that the Stock Appreciation Rights are subject to all of the terms
and conditions of this Plan and contain such other terms and provisions as the
Committee may determine consistent with this Plan.


(d) Exercise Period. No Stock Appreciation Right granted under this Plan may be
exercised more than ten years from the Grant Date.


7.  
Restricted Shares and Restricted Share Units. The Committee may from time to
time authorize grants to Grantees of Restricted Shares and Restricted Share
Units upon such terms and conditions as the Committee may determine in
accordance with the following provisions:



(a) Transfer of Shares. Each grant of Restricted Shares shall constitute an
immediate transfer of the ownership of Shares to the Grantee in consideration of
the performance of services, subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to. Upon expiration of the
Restriction Period and satisfaction of any other terms or conditions and as set
forth in the Restricted Stock Award Agreement, the Restricted Stock shall
immediately become nonforfeitable and the Shares underlying such award of
Restricted Stock shall be released by the Company to the Participant without
restrictions on transfer.  The Shares released by the Company hereunder may at
the Company’s option be either (i) evidenced by a certificate registered in the
name of the Participant or his or her designee; or (ii) credited to a book-entry
account for the benefit of the Participant maintained by the Company’s stock
transfer agent or its designee.  Restricted Share Units shall become payable to
a Grantee in Shares at the time or times determined by the Committee and set
forth in the Restricted Share Unit Award Agreement.


(b) Consideration. Each grant may be made without additional consideration from
the Grantee or in consideration of a payment by the Grantee that is less than
the Fair Market Value on the Grant Date.


(c) Substantial Risk of Forfeiture. Each grant shall provide that the Restricted
Shares or Restricted Share Units covered thereby shall be subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 for a
period to be determined by the Committee on the Grant Date, and any grant or
sale may provide for the earlier termination of such risk of forfeiture in the
event of a Change in Control of the Company or other similar transaction or
event.  If a Grantee ceases to be an Employee or a Non-Employee Director, the
number of Shares subject to the Award, if any, to which the Grantee shall be
entitled shall be determined in accordance with the applicable Award Agreement.
All remaining Shares underlying Restricted Stock or Restricted Units as to which
restrictions apply at the date of termination of employment or service shall be
forfeited subject to such exceptions, if any, authorized by the Committee.


(d) Voting Rights. Unless otherwise determined by the Committee, an Award of
Restricted Shares shall entitle the Grantee to voting rights during the period
for which such substantial risk of forfeiture is to continue.  Unless otherwise
determined by the Committee, a Grantee shall not have any rights as a
shareholder with respect to Shares underlying an Award of Restricted Share Unit
until such time, if any, as the underlying Shares are actually issued to the
Grantee, which may, at the option of the Company be either (i) evidenced by
delivery of a certificate registered in the name of the Grantee or his or her
designee; or (ii) credited to a book-entry account for the benefit of the
Grantee maintained by the Company’s stock transfer agent or its designee.


(e) Restrictions on Transfer. Each grant shall provide that, during the period
for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date.


(f) Performance-Based Restricted Shares and Restricted Share Units. Any grant or
the vesting thereof may be further conditioned upon the attainment of
Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 9 of the Plan regarding Performance Shares and
Performance Units.


(g) Award Agreements. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares, together with a stock power that shall be
endorsed in blank by the Grantee with respect to such Shares, shall be held in
custody by the Company until all restrictions thereon lapse.


8.  
Performance Shares and Performance Units. The Committee may from time to time
authorize grants of Performance Shares and Performance Units, which shall become
payable to the Grantee upon the achievement of specified Performance Objectives,
upon such terms and conditions as the Committee may determine in accordance with
the following provisions:



(a) Number of Performance Shares or Units. Each grant shall specify the number
of Performance Shares or Performance Units to which it pertains, which may be
subject to adjustment to reflect changes in compensation or other factors.


(b) Performance Period. The Performance Period with respect to each Performance
Share or Performance Unit shall commence on the Grant Date and may be subject to
earlier termination in the event of a change in control of the Company or other
similar transaction or event.
 
 
 
 
 


(c) Performance Objectives. Each grant shall specify the Performance Objectives
that are to be achieved by the Grantee.


(d) Threshold Performance Objectives. Each grant may specify in respect of the
specified Performance Objectives a minimum acceptable level of achievement below
which no payment will be made and may set forth a formula for determining the
amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.


(e) Payment of Performance Shares and Units. Each grant shall specify the time
and manner of payment of Performance Shares or Performance Units that shall have
been earned, and any grant may specify that any such amount may be paid by the
Company in cash, Shares or any combination thereof and may either grant to the
Grantee or reserve to the Committee the right to elect among those alternatives.


(f) Maximum Payment. Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Grant Date. Any grant of Performance Units may specify that the amount
payable, or the number of Shares issued, with respect thereto may not exceed
maximums specified by the Committee on the Grant Date.


(g) Dividend Equivalents. Any grant of Performance Shares may provide for the
payment to the Grantee of dividend equivalents thereon in cash or additional,
provided however that the Award Agreement shall provide that the Grantee shall
not receive any dividends unless and until such time as the Performance Shares
are earned and paid, and provided further that if the payment or crediting of
dividends or dividend equivalents is in respect of an Award that is subject to
Code Section 409A, then the payment or crediting of such dividends or dividend
equivalents shall conform to the requirements of Code Section 409A and such
requirements shall be specified in writing.


(h) Adjustment of Performance Objectives. If provided in the terms of the grant,
the Committee may adjust Performance Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Committee,
events or transactions have occurred after the Grant Date that are unrelated to
the performance of the Grantee and result in distortion of the Performance
Objectives or the related minimum acceptable level of achievement.


(i) Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall state that the Performance Shares or Performance Units are subject to all
of the terms and conditions of this Plan and such other terms and provisions as
the Committee may determine consistent with this Plan.


9.  
Stock Payments.  If not prohibited by applicable law, the Committee may from
time to time issue unrestricted Shares to Grantees, in such amounts and subject
to such terms and conditions as the Committee shall from time to time in its
sole discretion determine. A Stock Payment may be granted as, or in payment of,
Nonemployee Director fees, bonuses (including without limitation any
compensation that is intended to qualify as performance-based compensation for
purposes of Code Section 162(m)), or to provide incentives or recognize special
achievements or contributions.



10.  
Nontransferability.  No Award granted under this Plan shall be transferable by a
Grantee other than by will or the laws of descent and distribution, and Options
and Stock Appreciation Rights shall be exercisable during a Grantee’s lifetime
only by the Grantee or, in the event of the Grantee’s legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Grantee under state law. Any attempt to transfer an Award in violation of this
Plan shall render such Award null and void.



11.  
Adjustments. The Committee shall make or provide for such adjustments in the (a)
number of Shares covered by outstanding Awards, (b) prices per share applicable
to outstanding Options and Stock Appreciation Rights, and (c) kind of shares
covered by Awards (including shares of another issuer), as the Committee in its
sole discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of the rights of Grantees that otherwise would
result from (x) any stock dividend, stock split, combination or exchange of
Shares, recapitalization or other change in the capital structure of the
Company, (y) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities or (z) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee may provide in substitution for any or all outstanding
Awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all Awards so replaced. The Committee may also make
or provide for such adjustments in each of the limitations specified in Section
3 of the Plan as the Committee in its sole discretion may in good faith
determine to be appropriate in order to reflect any transaction or event
described in this Section 11.



12.  
Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.



13.  
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Grantee or other person under this Plan, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Grantee or such other person make arrangements satisfactory to the Company
for payment of all such taxes required to be withheld. At the discretion of the
Committee, such arrangements may include relinquishment of a portion of such
benefit.



14.  
Amendments and Other Matters.



(a) Plan Amendments. This Plan may be amended from time to time by the Board,
but no such amendment shall increase any of the limitations specified in Section
3 of the Plan, other than to reflect an adjustment made in accordance with
Section 11 of the Plan, without the further approval of the shareholders of the
Company. The Board may condition any amendment on the approval of the
shareholders of the Company if such approval is necessary or deemed advisable
with respect to the applicable listing or other requirements of a national
securities exchange or other applicable laws, policies or regulations.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Grantee, unless mutually agreed otherwise between the Grantee and
the Company, which agreement must be in writing and signed by the Grantee and
the Company.


(b) Repricing Prohibited. The Committee shall not reprice any outstanding
Option, directly or indirectly, without the approval of the shareholders of the
Company, provided that nothing herein shall prevent the Committee from taking
any action provided for in Section 11 of the Plan.


(c) No Employment Right. This Plan shall not confer upon any Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary and shall not interfere in any way with any right that the
Company or any Subsidiary would otherwise have to terminate any Grantee’s
employment or other service at any time.
 
 
 
 
 


(d) Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.


(e) Change in Control.  The Committee may, in its sole discretion, provide for
immediate and full vesting of an Award upon the occurrence of a Change in
Control of the Company.    Should the Committee determine to make such a
provision with respect to the grant of an Award, a representation to that effect
shall be set forth in the Award Agreement.


15.  
Effective Date. This Plan shall become effective upon its approval by the
shareholders of the Company.



16.  
Termination. This Plan shall terminate on the tenth anniversary of the date upon
which it is adopted by the Board, and no Award shall be granted after that date.



17.  
Governing Law.    The Plan and any Award Agreements shall be administered,
interpreted and enforced under the laws of the State of Florida without regard
to conflicts of laws thereof.







Adopted by the Board of Directors                                         
Approved by the Shareholders on
on February 18, 2010, effective April 28, 2010                         April 28,
2010




Back to 8K [incentiveplan8k.htm]





 
 

